DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           REUEL J. LABSON,
                              Appellant,

                                     v.

               JENNY RAMIREZ, MERCEDES RAMIREZ,
              and INFINITY AUTO INSURANCE COMPANY,
                             Appellees.

                               No. 4D16-3710

                            [October 11, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
2014CA013090XXXXMB.

   Glenn J. Garrett of Glenn J. Garrett, P.A., Sunrise, for appellant.

   Wayne T. Hrivnak of Law Office of Davis, Giardino & Hrivnak, P.A., West
Palm Beach, for appellees.

PER CURIAM.

   Affirmed. See State Farm Mutual Automobile Ins. Co. v. Kilbreath, 419
So. 2d 632 (Fla. 1982).

GERBER, C.J., MAY and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.